DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 16 August 2021 for the application filed 22 December 2020. Claims 1-11 are pending:
Claims 1 and 5 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.
 
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan on 20 August 2020 and 27 December 2019 (JP2020-139035 filed 20 August 2020; JP2019-238353 filed 27 December 2019). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 21 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/130,685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Applicant’s amendments filed 16 August 2021 have been fully considered.
Applicant’s amendments to Claim 5 have overcome the Claim Objection of the previous Office action; this Claim Objection has been withdrawn.
Applicant’s amendments to Claim 1 are persuasive. The 35 USC 103 rejections of Claims 1-7 and 11 as obvious over KANO et al. (US PGPub 2016/0220966 A1), Claim 8 as obvious over KANO with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1), Claim 9 as obvious over KANO with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 
Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) with evidentiary support from LI et al. (J. Mater. Chem. C, 2013, 1, pg. 7695-7702);
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) as applied to Claim 1, and further with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405);
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) as applied to Claim 1, and further with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 427144); and
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) as applied to Claim 1, and further with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 427144), LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1).
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 2, the sole limitation of the claim requires that “the membrane separation layer is a polyamide separation-membrane layer”. However, Claim 1 has already required that “the membrane separation layer crosslinked polyamide” (emphasis added). Thus, Claim 2 is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) with evidentiary support from LI et al. (J. Mater. Chem. C, 2013, 1, pg. 7695-7702).
	Regarding Claim 1, FURUNO et al. discloses a composite semipermeable membrane useful in applications as a reverse osmosis membrane for, e.g., the desalination of seawater or brine (i.e., a composite semipermeable membrane… is a reverse osmosis membrane; pg. 2, par. 1-2). The composite semipermeable membrane comprises a substrate 3, a porous support 4 provided on the substrate 3 and a separation functional layer 5 provided on the porous support 4 (i.e., a composite semipermeable membrane comprising a porous layer and a membrane separation layer provided on the porous layer; pg. 2, par. 7; pg. 3, par. 3). The porous support 4 further comprises a dense layer 40 and a macrovoid layer 41 (§1-2; pg. 4, par. 10) and is formed of a thermoplastic resin, preferably polyvinylidene fluoride (i.e., wherein the porous layer contains a polymer… containing a fluoropolymer or an imide group-containing polymer; §1-2; pg. 4, par. 4-6). The surface of the porous support 4 has surface pores having diameters of 1 nm or more and 50 nm or less (§1-2; pg. 5, par. 5), e.g., “fine pores with a diameter of 1 to 30 nm” (pg. 7, par. 3). Absent showings of unexpected results, criticality, or non-obviousness, such a disclosure of surface pores having diameters of 1 nm or more and 50 nm or less overlaps with the claimed range of an average pore diameter on a surface of the porous layer rang[ing] from 5 nm to 50 nm, and therefore establishes a case of prima facie obviousness (MPEP 2144.05). Finally, FURUNO discloses the separation functional layer 5 is a crosslinked polyamide separation functional layer (i.e., wherein the membrane separation layer consists of a crosslinked polyamide; §1-2, pg. 5, par. 9; §2-2, pg. 9, par. 6).
	FURUNO further discloses that the polymer making up the porous support is dissolved in a good solvent, including dimethylformamide (§2-1, par. 3, pg. 7). Indeed, as evidenced by LI et al., PVDF is soluble in polar solvents such as dimethylformamide (DMF; i.e., the polymer is soluble in a water-soluble solvent; §2, par. 1, pg. 7696). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
	FURUNO is deficient in disclosing that a compression ratio of a portion including the porous layer and the membrane separation layer when subjected to a pressure of 5.5 MPa is 60% or less. However, such a limitation is directed toward a product-by-process limitation in that the property of having a compression ratio of 60% or less is In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). 
In view of this holding, as it applies to the instant limitation, the manner by which the compression ratio is measured is considered to be product-by-process language: e.g., because it describes how said compression ratio is measured. Additionally, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit instruments or equipment by which the product is characterized. Thorpe supra.
	Regarding Claim 2, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the separation functional layer 5 is a crosslinked polyamide separation functional layer (i.e., wherein the membrane separation layer is a polyamide separation-membrane layer; §1-2 Separation Function Layer, pg. 5, par. 9; §2-2 Step of Forming Separation Function Layer, pg. 9, par. 6).
Regarding Claim 3, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 2. FURUNO further discloses the porous support 4 is formed of a thermoplastic resin, preferably polyvinylidene fluoride (§1-2; pg. 4, par. 4-6). As evidenced by LI et al., PVDF is soluble in polar solvents such as dimethylformamide (DMF; i.e., the polymer is soluble in a water-soluble solvent; §2, par. 1, pg. 7696). FURUNO is deficient in disclosing that the water-soluble solvent of the polymer of the porous layer has a boiling point 130°C or higher and 250°C or lower.
However, such a limitation is directed toward the properties of a solvent – a solvent that has no patentable significance on the structure of the claimed composite semipermeable membrane. By broadest reasonable interpretation, the claimed composite semipermeable membrane requires a porous layer containing a polymer and a membrane separation layer provided on the porous layer. While the claims have recited that the polymer of the porous layer be soluble in a water-soluble solvent, such a requirement does not affect or significantly change the claimed 
Regarding Claim 4, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porous support 4 is formed of a thermoplastic resin, preferably polyvinylidene fluoride (i.e., wherein the fluoropolymer is… polyvinylidene fluoride; §1-2; pg. 4, par. 4-6). As evidenced by LI et al., PVDF is soluble in polar solvents such as dimethylformamide (DMF; i.e., wherein the water-soluble solvent contains one or more compounds selected from among dimethylformamide…; §2, par. 1, pg. 7696).
Regarding Claim 5, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porous support 4 is formed of a thermoplastic resin, preferably polyvinylidene fluoride (i.e., wherein the polymer is one or more compounds selected from the group consisting of polyvinylidene fluoride…; §1-2; pg. 4, par. 4-6).
Regarding Claim 6, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porosity of the porous support 4 is 30% or more and 70% or less (pg. 5, par. 6). Absent showings of unexpected results or criticality, such a disclosure by FURUNO overlaps with the claimed range of a porosity of the porous layer before applying a pressure is 35% or more and 70% or less and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 7, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porosity of the porous support 4 is 30% or more and 70% or less (pg. 5, par. 6). Absent showings of unexpected results or criticality, such a disclosure by FURUNO overlaps with the claimed range of a porosity of the porous layer… is 30% or more and 60% or less and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
FURUNO is deficient in explicitly disclosing this porosity range “after applying a pressure” as claimed. However, such a limitation is directed toward a product-by-process limitation in that the property of the porous layer porosity being 30% or more and 60% or less is based on a method or process by which such a property is measured, i.e., by subjecting the composite semipermeable membrane to a pressure. Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations 
In view of this holding, as it applies to the instant limitation, the manner by which the porous layer porosity is measured is considered to be product-by-process language: e.g., because it describes how said porous layer porosity is measured. Additionally, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit instruments or equipment by which the product is characterized. Thorpe supra.
Furthermore, one of ordinary skill in the art at the time of the filing of the invention would expect that under compression, the porous layer porosity is expected to decrease; thus, the disclosed porosity range by FURUNO would be lower under pressure (i.e., less than 30-70%), which would overlap with the claimed range of 30% or more and 60% or less and, absent showings of significance or unexpected results, therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 11, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses producing a composite semipermeable film (i.e., wherein the composite semipermeable membrane is a flat membrane; §1, par. 3, pg. 3; §2, par. 5, pg. 6) and forming the composite semipermeable membrane on a base material that is a cloth (§1-1, par. 4, pg. 3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) as applied to Claim 1, and further with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405).
Regarding Claim 8, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porous support 4 is formed of a thermoplastic resin, preferably polyvinylidene fluoride (§1-2; pg. 4, par. 4-6). FURUNO is deficient in explicitly disclosing a crystallinity of the polymer is 10% or more and 80% or less.
	However, as is known in the art, PVDF is a semi-crystalline polymer (LIU, Introduction, pars. 1, 3, pg. 390). For instance, LIU discloses that PVDF is a semi-crystalline polymer with a 35-70% range in crystallinity a crystallinity of the crystalline polymer is 10% or more and 80% or less.
Furthermore, the degree of crystallinity of a polymer is considered a property inherent to PVDF-based materials. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Furthermore, LIU discloses that PVDF crystallinity can be controlled by a number of variables, including molecular weight, molecular weight distribution, polymerization method, and thermal history, and that crystallinity determines the mechanical properties of PVDF (§Introduction, par. 3, pg. 390). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) as applied to Claim 1, and further with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 427144).
Regarding Claim 9, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porous support 4 is formed of a thermoplastic resin, preferably polyvinylidene fluoride (§1-2; pg. 4, par. 4-6). FURUNO is deficient in disclosing the polymer has a weight average molecular weight of 100,000 or more and 1,000,000 or less.
	However, as is well-known to one of ordinary skill in the art, polyvinylidene fluoride polymers are readily and commercially available at various weight average molecular weights. One popular commercial provider of polyvinylidene fluoride is SIGMA-ALDRICH, which produces polyvinylidene fluoride over a wide range of average Mw, including, e.g., 275,000. The ability for one of ordinary skill in the art to choose a weight average molecular weight within the claimed range is not considered inventive or patentable given the different molecular weight polyvinylidene fluoride widely available. Thus, absent showings of criticality or unexpected results, such a claimed polymer having a weight average molecular weight of 100,000 or more and 1,000,000 or less would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) as applied to Claim 1, and further with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 427144), LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1).
	Regarding Claim 10, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porous support 4 is formed of a thermoplastic resin, preferably polyvinylidene fluoride (i.e., wherein the polymer contains vinylidene fluoride; §1-2; pg. 4, par. 4-6). FURUNO is deficient in disclosing the vinylidene fluoride polymer has a weight average molecular weight of 100,000 or more and 1,000,000 or less.
	However, as is well-known to one of ordinary skill in the art, polyvinylidene fluoride polymers are readily and commercially available at various weight average molecular weights. One popular commercial provider of polyvinylidene fluoride is SIGMA-ALDRICH, which produces polyvinylidene fluoride over a wide range of average Mw, including, e.g., 275,000. The ability for one of ordinary skill in the art to choose a weight average molecular weight within the claimed range is not considered inventive or patentable given the different molecular weight polyvinylidene fluoride widely available. Thus, absent showings of criticality or unexpected results, such a claimed polymer having a weight average molecular weight of 100,000 or more and 1,000,000 or less would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.
FURUNO is deficient in explicitly disclosing the crystallinity of the polymer of 30% or more and 50% or less.
However, polyvinylidene fluoride is a known semi-crystalline polymer (LIU, Introduction, pars. 1, 3, pg. 390). LIU discloses that PVDF is a semi-crystalline polymer with a 35-70% range in crystallinity (§Introduction, pars. 1, 3, pg. 390); this overlaps with the claimed range of a crystallinity of the crystalline polymer is 30% or more and 50% or less and therefore, absent showings of unexpected results, criticality, or non-obviousness, establishes a case of prima facie obviousness (MPEP 2144.05). 
Furthermore, the degree of crystallinity of a polymer is considered a property inherent to PVDF-based materials. The claiming of a new use, new function or unknown property which is inherently present in the prior art In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Furthermore, LIU discloses that PVDF crystallinity can be controlled by a number of variables, including molecular weight, molecular weight distribution, polymerization method, and thermal history, and that crystallinity determines the mechanical properties of PVDF (§Introduction, par. 3, pg. 390). As further evidenced by SMITH, fluoropolymer compositions maintain good mechanical properties, such as toughness, at relatively low crystallinities of 5-60% (p0021, p0043). Thus, given this relationship between toughness and crystallinity, one of ordinary skill in the art would find it advantageous to use a PVDF crystallinity at the lower end of the 35-70% range disclosed by LIU as motivated by SMITH. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/Ryan B Huang/Primary Examiner, Art Unit 1777